Citation Nr: 0606255	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-28 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for sleep apnea.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a sinus condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lung condition.

4.  Entitlement to an increased rating for the service 
connected chondromalacia patella, left knee, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for the service-
connected chondromalacia patella, right knee, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for the service-
connected right knee lateral instability, currently evaluated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from March 2003 and April 2004 rating decisions of the 
Department of Veterans Affairs (VA) Togus, Maine Regional 
Office (RO).  
A video conference hearing was held in May 2004 before the 
undersigned Veterans Law Judge.  

The Board observes that the claim of entitlement to service 
connection for bronchitis was previously denied by rating 
action in December 1992.  The claims of service connection 
for a sinus condition and sleep apnea were denied by rating 
action in September 1998.  In the March 2003 rating action, 
the RO implicitly reopened these claims and denied the claims 
on the merits.  While the July 2003 statement of the case 
(SOC) listed the issues as service connection issues, the RO 
indicated that a "reopened" claim was submitted in June 
2002.  In addition, the SOC included the regulation 
pertaining to reopening previously denied claims and pointed 
out the previous December 1992 and September 1998 final RO 
decisions.  The Board, however, must initially determine 
whether the veteran has presented new and material evidence 
sufficient to reopen the previously denied claims of service 
connection.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened; and there is no prejudice 
to the appellant's ability to present the case when the Board 
addresses the issue of whether the claim should be reopened 
rather than addressing the reopened claim on the merits.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Accordingly, the Board has modified the issues to reflect the 
appropriate adjudicatory consideration of the veteran's 
claims regarding sleep apnea, a lung condition and a sinus 
condition, as indicated on the title page of this decision.

The issue of service connection for a lung condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a December 1992 rating decision, the RO denied service 
connection for service connection for bronchitis and in a 
September 1998 rating decision, the RO denied service 
connection for sleep apnea and a sinus condition; the RO 
notified the veteran of those decisions and of his appellate 
rights, but he did not appeal those determinations and the 
decisions became final.

2.  Evidence added to the record since the December 1992 and 
September 1998 rating decisions, is not cumulative or 
redundant, and, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claims and raises a reasonable 
possibility of substantiating the claims.

3.  The medical evidence shows that a sleep apnea was not 
present in service and is not shown to be related to service.

4.  The medical evidence does not show that veteran has a 
currently diagnosed sinus condition.

5.  The veteran's service-connected right knee chondromalacia 
patella is manifested by complaints of pain with extension to 
0 degrees and flexion to 115 degrees on VA examination in 
June 2005.

6.  The veteran's service-connected left knee chondromalacia 
patella is manifested by complaints of pain with extension to 
0 degrees and flexion to 120 degrees on VA examination in 
June 2005.

6.  The veteran's service-connected instability of the right 
knee is manifested by no more than slight lateral instability 
of the knee.


CONCLUSIONS OF LAW

1.  The unappealed December 1992 decision, which denied the 
veteran's claim of service connection for bronchitis, and the 
unappealed September 1998 RO decision, which denied the 
veteran's claim of service connection for sleep apnea and a 
sinus condition are final.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The veteran has submitted new and material evidence since 
the December 1992 denying service connection for bronchitis 
and the September 1998 RO decision denying service connection 
for sleep apnea and a sinus condition, and the claims are 
reopened. 38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3.  Sleep apnea and a sinus condition were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

4.  The criteria for a disability rating in excess of 10 
percent for instability of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).

5.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the right knee have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260, 5261 (2005).

6.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the left knee have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of June 2002 letter 
from the AOJ to the veteran, issued prior to the initial 
March 2003 AOJ decision, which informed the veteran of what 
evidence was required to substantiate claims of service 
connection for sleep apnea and lung and sinus conditions.  He 
was further advised of his and VA's respective duties for 
obtaining evidence and also asked to submit evidence and/or 
information in his possession to the AOJ.  With regard to the 
increased rating claims, the VA's duty of notify was 
satisfied by means of a September 2003 letter from the AOJ, 
prior to the initial April 2004 rating decision.  This letter 
informed the veteran of what evidence was required to 
substantiate increased rating claims, advised his of his and 
VA's respective duties for obtaining evidence and also asked 
him to submit evidence and/or information in his possession 
to the AOJ.

With respect to the duty to assist, the RO has obtained the 
veteran' service medical and VA treatment records.  In 
addition, VA examinations have been conducted regarding the 
claimed sleep apnea and sinus and lung conditions as well as 
the service-connected bilateral knee disabilities.  The Board 
finds that the RO's actions comply with duty to assist 
requirements.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

II.  New and material evidence

The veteran is seeking to reopen claims of entitlement to 
service connection for sleep apnea, a lung condition and a 
sinus condition, which were previously denied by the RO in 
December 1992 and September 1998 rating decisions.  In June 
2002, the veteran filed his application to reopen this claim.  
As such the application to reopen was received after August 
29, 2001, and thus the amended version of 38 C.F.R. 
§ 3.156(a) is for application in this case.  See 66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2005)).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  A claimant has one year from notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2005).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the appellant filed his application to reopen the claims 
of service connection in June 2002, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. § 
3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

The evidence associated with the claims folder since the 
December 1992 and September 1998 rating decision includes the 
numerous VA outpatient treatment records, VA examinations 
conducted in June 2005, statements from the veteran's friends 
and a fellow serviceman, the veteran's testimony before the 
Board, and statements by or on behalf of the veteran.  Of 
particular significance is his testimony in May 2004 
indicating that he experienced breathing and chest problems 
in service, which he asserted represented the onset of the 
claimed sleep apnea and sinus and lung conditions.  Also of 
significance are the June 2005 VA examination reports which 
address the relationship of the claimed disabilities to the 
veteran's service.  In addition, a statement submitted in May 
2003 from a fellow serviceman discusses symptoms, including 
snoring and breathing problems during service.

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claims, specifically whether the 
claimed sleep apnea, and the lung and sinus conditions had 
their onset during service.  The additional evidence is not 
merely cumulative of the earlier medical evidence.  This 
evidence bears directly and substantially upon the specific 
matter under consideration and was not considered by the RO 
in either the December 1992 or September 1998 decisions.  
Therefore, the additional evidence is so significant that it 
must be considered in order to fairly decide the merits of 
this claim.   Presuming the credibility of this evidence, it 
is new and material as contemplated by 38 C.F.R. § 3.156(a) 
(effective from August 29, 2001) and provides a basis to the 
reopen the veteran's claims for service connection sleep 
apnea, and sinus and lung conditions.  38 U.S.C.A. §5108.

The Board recognizes that the veteran's claims were decided 
by the RO on a de novo basis, a different approach from the 
used by the Board.  However, given that the RO denied the 
veteran's claims under that basis of adjudication, and in 
light of the Board's decision to reopen the veteran's claims 
on the basis of the submission of new and material evidence, 
the Board determines that the veteran will not be prejudiced 
by its decision.  Bernard v. Brown, 4 Vet. App. 384 (1993)

III.  Service connection for sleep apnea and a sinus 
condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As a preliminary matter, although the Board has reviewed the 
lay and medical evidence in detail, it will discuss the most 
pertinent evidence, focusing on the findings bearing on 
whether the claimed sleep apnea and sinus condition had their 
onset or were otherwise related to his periods of active 
duty.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for sleep apnea and a sinus condition.  

The veteran asserts that he currently has sleep apnea and a 
sinus condition which each had their onset in service.  In 
May 2004, he testified that during service he was seen on 
sick call for breathing and respiratory problems.  He 
reported that he had to sleep in a room by himself because of 
snoring.  He indicated that he received treatment for 
allergies during service.  He testified that he continued to 
have the same combination of symptoms after discharge from 
service.  He indicated that he did not initially seek 
treatment after service and that he self-medicated to reduce 
symptoms. 

The service medical records show that the veteran was seen 
from complaints of a runny nose in April 1969.  He was 
treated for hay fever in May 1969 and for allergic rhinitis 
in June 1970.  He was also treated for tonsillitis in July 
1969 and October 1970.  On separation examination in June 
1971, no defects or diagnoses were noted.

The postservice medical records show that the first diagnosis 
for sleep apnea was in January 1998.  While the postservice 
VA outpatient treatment records show diagnoses of sleep 
apnea, none of those records include a competent medical 
opinion relating the currently diagnosed sleep apnea with the 
veteran's service.  On VA examination in June 2005, the 
examiner indicated that a careful review of the voluminous 
medical records and the service medical records was 
undertaken.  It was noted that the veteran was noted to snore 
loudly while in service but that a definite diagnosis of 
sleep apnea was made after a sleep study and review of the 
history in 1998.  The diagnoses included sleep apnea.  The 
examiner concluded that from a review of all of the medical 
records and service medical records, that the current sleep 
apnea was not caused by the veteran's military service.  It 
was noted that there was a 27 year lag between his discharge 
from the military and the diagnosis of sleep apnea.  It was 
therefore the examiner's opinion that sleep apnea was not 
caused by or a result of his military service.  

With regard to the claimed sinus condition, the postservice 
VA treatment records show complaints of nasal congestion in 
March 2002 and June 2002.  On VA examination in June 2005, 
the examiner noted that a prolonged review of the service 
medical records as well as the claims file was undertaken.  
It was noted that that he was treated for upper respiratory 
infections associated with tonsillitis in service as well as 
for allergic rhinitis.  It was noted that he continued to 
have symptoms of nasal congestion, itching eyes, sneezing and 
postnasal drip but had no ears, nose and throat referred or 
any recent sinus x-rays or sinus drainage procedures.  It was 
indicated that there had not been any repeated episodes of 
sinusitis that required antibiotic therapy.  It was noted 
that he had chronic nasal congestion and was taking 
medication for this which was quite often needed because the 
veteran was using CPAP for sleep apnea.  It was indicated 
that examination of the nose/sinuses showed mild bilateral 
nasal congestion with no nasal polyps or postnasal drip.  
There was no sinus tenderness and no obvious nasal discharge.  
CT scan of the sinuses disclosed no evidence of chronic 
sinusitis, only some mucosal thickening.  The examiner 
concluded that, from the history and physical findings, there 
is nothing in the service medical history or the subsequent 
medical treatment to make a diagnosis of chronic sinusitis.    

The veteran asserts he currently has sleep apnea and a sinus 
condition which had its onset in service.  In addition, a May 
2003 lay statement for a fellow serviceman noted that the 
veteran snored in service and was treated for breathing 
problems.  While the veteran and the lay witness may be 
competent to provide evidence regarding symptoms in service, 
neither are competent to provide evidence that requires 
medical knowledge, including a current diagnosis of a sinus 
condition or the etiology of the current sleep apnea.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against finding that any 
currently diagnosed sleep apnea is directly related to active 
service or any incident therein.  As noted above, the service 
medical records do not show complaints, findings, treatment 
or diagnoses of sleep apnea.  The first post-service medical 
evidence of a diagnosis of sleep apnea is shown in 1998.  
There is no competent medical evidence, however, linking any 
currently diagnosed sleep apnea with the veteran's active 
service.  Moreover, the June 2005 VA examination report 
showed that, following a full review of the entire record, 
the examiner concluded that sleep apnea did not have its 
onset in service.  Therefore, the claim of service connection 
for sleep apnea must be denied.  

The Board further concludes that the claim of service 
connection for a sinus condition must be denied.  The current 
record fails to show that the veteran has a current sinus 
condition for which service connection may be granted.  
Although the post-service medical records show complaints of 
sinus congestion, those records do  not show a diagnosis of a 
current sinus condition.  In addition, following a full 
review of the entire record, the VA examiner in June 2005 
concluded that a there was no current sinus condition.  
Because the post-service medical evidence is negative for any 
indication that the veteran has been diagnosed as having a 
current sinus condition, the Board must deny this claim 
because the there is no medical evidence indicating that the 
veteran has a current diagnosis of the condition.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Increased ratings for the service-connected knee 
disabilities

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residuals conditions in 
civilian life.  Generally, the degree of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). 

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Historically, by rating action in October 2002, service 
connection was granted for chondromalacia patella of both the 
right and left knees, each evaluated as 10 percent disabling 
under Diagnostic Code 5257, effective from June 10, 2002.  

The veteran submitted his claim for increased ratings for the 
bilateral knee disability in August 2003.  During the 
pendency of the veteran's appeal for increased ratings, the 
RO, by rating action in July 2005, granted a separate 10 
percent rating for lateral instability of the right knee, 
rated as 10 percent disabling under Diagnostic Code 5257, 
effective from December 2002.  That rating action also 
reflects that the service-connected chondromalacia of the 
right and left knees is currently rated as 10 percent 
disabling each under Diagnostic Code 5260 pertaining to 
limitation of flexion of the leg.

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable: for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; and for 
extension limited to 20 degrees, 30 percent, for extension 
limited to 30 degrees, 40 percent and for extension limited 
to 45 degrees, 50 percent.


Diagnostic Code 5257 evaluates slight knee impairment 
manifested by recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

On VA examination in September 2002, the veteran reported 
knee pain off and on and aggravated by walking, standing and 
kneeling.  He reported clicking and locking, but no grinding 
or locking.  He also reported that the left knee swelled.  On 
examination, there was no effusion on the right and a trace 
on the left.  Bilaterally, rating of motion was from 0 to 150 
degrees.  X-rays of the knees were within normal limits.  The 
assessment included moderate bilateral chondromalacia 
patella.

VA outpatient records dated from August 2002 to January 2003 
noted complaints of knee pain.  A June 2003 VA orthopedic 
consultation report shows that the veteran reported an eight 
month history of the right knee giving out and discomfort in 
the front of the knee.  Examination revealed good functional 
range of motion with crepitation of the right patella 
throughout the arc.  There was no swelling or effusion in 
either knee.  Discomfort was noted in the front of the knee 
when extension was forced.  X-rays of the knees was normal.  
The assessment was chondrosis of the patella right knee and 
to a lesser extent the left knee.  

On VA orthopedic examination in February 2004, the veteran 
reported pain of the knees with weight bearing, any attempt 
at squatting or steps.  There was no weakness, but there was 
stiffness with sedentary positions.  He reported that the 
right knee would swell on occasion and less frequently on the 
left.  There was no increased heat, redness, instability or 
giving way, locking, fatigability or lack of endurance, but 
lots of popping and crepitus, greater on the right.  There 
were no flare-ups as such, just discomfort with activities.  
It was noted that he used a brace on the right knee.  There 
were no episodes of dislocation or recurrent subluxation.  On 
examination of both knees, there was no deformity, increased 
heat, redness or effusion.  Range of motion of the knees was 
from 0 to 130 degrees with discomfort peripatellar at 
endpoints.  There was 3+crepitus on the right and 2+on the 
left.  There was marked tenderness with manipulation of the 
patellae bilaterally.  The assessment included bilateral 
chondromalacia patella.

On VA examination in June 2005, the examiner noted that since 
the last examination in February 2004, the veteran had been 
given a support for the right knee which had aided with 
problems with the knee giving out and the veteran falling.  
He reported that he used a cane and leaned on the cart when 
shopping.  He indicated he could walk only 100 to 200 feet 
without his brace but could walk approximately 400 feet with 
the brace.  He reported daily discomfort at a level of 5 to6 
out of 10, increased to 8 out of 10 with increased activity 
and changes in the weather.  He reported popping with 
movement and occasional swelling of the right knee.  With 
regard to the left knee, he reported popping on motion.  He 
indicated discomfort of 4 out of 10 daily, rising to 6 to 7 
out of 10 with increased activity and changes in the weather.  
There was no swelling but there was popping and grinding with 
movement.  On examination of the right knee, motion disclosed 
no audible or palpable crepitus.  There was slight lateral 
compartment tenderness.  Motion of the right knee was from 0 
to 115 degrees, additional movement being limited by mild 
exclamations of discomfort and the size of the hamstrings.  
Examination of the left knee disclosed entirely similar 
findings without medial compartment tenderness.    Motion of 
the left knee was from 0 to 120 degrees without major 
discomfort.  There was slight medial patellar tenderness as 
the patella was moved laterally.  There was no obvious 
swelling or undue patellar laxity in either the left or right 
knee.  X-rays of the knees disclosed slight medial 
compartment narrowing without definite findings of 
osteoarthritis.  The assessment was previously diagnosed 
chondromalacia patella of the right and left knees.

After a review of the record, the Board concludes that 
ratings in excess of 10 percent each for chondromalacia 
patella of the right knee is not warranted.  The medical 
evidence shows complaints of bilateral knee pain.  The 
evidence shows that the most restricted flexion of the right 
knee is to 115 degrees, as shown on the most recent VA 
examination in June 2005.  There is no medical evidence 
showing flexion limited to 30 degrees which would warrant a 
20 percent rating under Diagnostic Code 5260.  The evidence 
further shows extension of the right knee is full to 0 
degrees and there is no evidence of limitation of extension 
of the right knee which would warrant even a compensable 
rating under Diagnostic Code 5261.

With regard to the service-connected left knee 
chondromalacia, the medical evidence shows that the most 
restricted flexion of the left knee is to 120 degrees as 
shown on the most recent VA examination in June 2005.  There 
is no medical evidence showing flexion limited to 30 degrees 
which would warrant a 20 percent rating under Diagnostic Code 
5260.  The evidence further shows extension of the left knee 
is full to 0 degrees and there is no evidence of limitation 
of extension of the left knee which would warrant even a 
compensable rating under Diagnostic Code 5261.

Although the veteran's right and left knee chondromalacia is 
productive of pain, the Board reiterates that each disability 
is evaluated based on limitation of motion due to pain.  
Thus, given the range of motion findings, which are 
consistent with noncompensable evaluations under both 
Diagnostic Codes 5260 and 5261, a rating greater than 10 
percent for either the right or the left knee is not 
appropriate.

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's chondromalacia of the right and 
left knees.  However, because the evidence shows that the 
veteran does not have ankylosis of the either knee or 
impairment of the tibia and fibula, and in the absence of 
clinical evidence of disability comparable to knee ankylosis 
or impairment of the tibia and fibula, a rating greater than 
10 percent is not warranted under Diagnostic Codes 5256 or 
5262.

Furthermore, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion or extension to allow for the assignment of a 
compensable evaluation for both planes of motion.  Separate 
ratings under VAOPGCPREC 9-2004 are therefore not warranted.

The veteran's instability of the right knee is currently 
separately evaluated as 10 percent disabling under Diagnostic 
Code 5257.  While the medical evidence shows complaints of 
the right knee giving way on occasion, there is no medical 
evidence of current right knee instability.  The veteran does 
use a brace to support the right knee and, as such, the Board 
finds that the veteran's right knee instability warrants a 10 
percent rating under Diagnostic Code 5257.  A higher 
evaluation is not warranted as the veteran's disability is 
not reflective of moderate recurrent subluxation or lateral 
instability.

Furthermore, the Board has considered whether the veteran's 
left and right knee disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted. See 38 C.F.R. § 
3.321(b)(1);  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for the service-
connected chondromalacia patella of the right and left knees 
or the service-connected instability of the right knee.

ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for sleep apnea, a sinus 
condition and a lung condition are reopened; the appeal is 
granted to this extent only.

Service connection for sleep apnea and a sinus condition is 
denied.

Entitlement to an increased rating for the service-connected 
chondromalacia patella of the right and left knees is denied.

Entitlement to an increased rating for the service-connected 
lateral instability of the right knee is denied.


REMAND

In view of the above determination that the veteran's claim 
of service connection for a lung condition is reopened, the 
RO, consistent with the principles set forth in Bernard v. 
Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claims, based on the evidence in 
its entirety. 

The Board has reviewed the record and finds that additional 
development of the evidence is warranted with regard to the 
claim of service connection for a lung condition.  On VA 
examination in June 2005, the examiner noted that pulmonary 
function testing was conducted in May 2005 but concluded that 
the test results were invalid due to poor effort by the 
veteran.  Additional testing was done in June 2005.  While 
the more recent testing results are of record, the May 2005 
test results are not in the claim file.  In addition, the 
examiner concluded that there was no evidence of chronic 
pulmonary disease at the time of the examination.  It was 
noted that additional comments would be made pending review 
of pulmonary functions tests.  While the examiner did comment 
that testing again disclosed moderate restrictive lung defect 
with no improvement with bronchodilator, the examiner did not 
indicate whether the additional test results changed the 
diagnosis regarding the presence of chronic lung disease.  An 
addendum to the examination report should be obtained which 
addresses the additional testing results.  The May 2005 
pulmonary function test results should be obtained and added 
to the claims file.

Accordingly, the case is remanded for the following:

1.  The RO should obtain the results of 
May 2005 VA pulmonary function testing 
and associate those records with the 
claims file.  

2.  Thereafter, the RO should obtain an 
addendum to the June 2005 respiratory 
examination report from the examiner who 
conducted that examination if available.  
If that examiner in no longer available, 
another examiner should be asked to 
provide the addendum.  The claims folder 
must be made available to the examiner 
for review before the examination and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should be requested to review the record, 
including the results of pulmonary 
function testing performed in May and 
June 2005.  The examiner should express 
an opinion as to whether the veteran has 
current lung disorder, and if so, whether 
it is at least as likely as not that the 
current lung disorder is related to or 
had its onset in service.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report. 

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim of service connection for 
a lung disorder on a de novo basis in 
light of all pertinent evidence and legal 
authority.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


